Exhibit 10(h)(xx)

 

Director Indemnification Agreement
IDACORP, Inc.

            This Agreement is made and entered into as of the ____ day of
_________, 200_ by and between IDACORP, Inc., an Idaho corporation (the
"Corporation"), and __________________ (the "Indemnitee").

Recitals

            Whereas, it is essential to the Corporation that it attract and
retain as Directors of the Corporation and the Subsidiaries the most capable
persons available; and

            Whereas, Indemnitee is a Director of the Corporation and/or one or
more of the Subsidiaries and is serving as such at the request of the
Corporation; and

            Whereas, both the Corporation and Indemnitee recognize the increased
risk of litigation and other claims being asserted against directors of public
companies in the current environment; and

            Whereas, in addition to the indemnification to which  Indemnitee is
entitled pursuant to the Idaho Business Corporation Act, the general corporation
law of each other jurisdiction in which a Subsidiary for whom Indemnitee serves
as a Director is organized, the Articles of Incorporation of the Corporation, as
amended, and the Articles of Incorporation or similar document of each
Subsidiary for whom Indemnitee serves as a Director (collectively, the
"Charters"), the Corporation has purchased, at its expense, directors' liability
insurance protecting Indemnitee in connection with such service; and

            Whereas, the Corporation and  Indemnitee have concluded that the
indemnities available under the Charters and the insurance currently in effect
need to be supplemented to more fully protect  Indemnitee against the risks
associated with  Indemnitee's service as a Director of the Corporation and/or
any Subsidiary; and

            Whereas, in recognition of Indemnitee's need for additional
protection against personal liability in order to enhance Indemnitee's service
to the Corporation and/or any Subsidiary in an effective manner, and in order to
induce Indemnitee to provide services to the Corporation and/or any Subsidiary
as a Director thereof, the Corporation wishes to provide in this Agreement for
the indemnification of Indemnitee to the fullest extent permitted by law and as
set forth in this Agreement;[ and]

            [ADD THE FOLLOWING IF THIS AGREEMENT REPLACES AN EXISTING
AGREEMENT--Whereas, the Corporation and Indemnitee previously entered into a
Director Indemnification Agreement dated as of ____________, ______ (the "Prior
Agreement") and the Corporation and Indemnitee desire that this Agreement
supersede the Prior Agreement in its entirety;]

            Now, therefore, in consideration of the foregoing, the covenants
contained herein and Indemnitee's service to the Corporation and/or any
Subsidiary, the Corporation and Indemnitee, intending to be legally bound,
hereby agree as follows:

--------------------------------------------------------------------------------

Section 1.                Agreement to Serve

                Indemnitee will serve or continue to serve, at will of the
Corporation and/or any Subsidiary, as a Director faithfully and to the best of
Indemnitee's ability so long as Indemnitee is duly elected and qualified in
accordance with the applicable provisions of the applicable Charter or bylaws of
the Corporation and/or any Subsidiary or until such earlier time as Indemnitee
tenders his resignation in writing.

Section 2.                Definitions

            The following terms, as used herein, shall have the following
respective meanings:

            2.1.            "Affiliate" of any specified Person means any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person.  For the purposes of this
definition, "control" when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms "controlling" and "controlled" have meanings relative
to the foregoing.

            2.2.            "Beneficial Owner" shall have the meaning set forth
in Exchange Act Rule 13d‑3.

            2.3.            "Board" means the Board of Directors of the
Corporation.

            2.4.            "Change in Control" means:

            (a)                any person (as such term is defined in Section
3(a)(9) of the Exchange Act and as used in Section 13(d) of the Exchange Act,
excluding (i) the Corporation or any Subsidiary, (ii) a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporation
immediately prior to the transaction in substantially the same proportions as
their ownership of stock of the Corporation, (iii) an employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Subsidiary or
(iv) an underwriter temporarily holding securities pursuant to an offering of
such securities ("Exchange Act Person")) is the Beneficial Owner, directly or
indirectly, of 20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Corporation; provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Corporation;

            (b)               any Exchange Act Person has commenced a tender or
exchange offer to acquire any stock of the Corporation (or securities
convertible into stock) for cash, securities or any other consideration provided
that, after the closing of the offer with full shareholder subscription, such
Exchange Act Person would be the Beneficial Owner, directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the election of directors of the
Corporation (calculated as provided in Paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire stock);

-2-

--------------------------------------------------------------------------------

            (c)                all required shareholder approvals have been
obtained for a merger, consolidation, reorganization or share exchange, or sale
of all or substantially all of the assets, of the Corporation or Idaho Power
Company (a "Qualifying Transaction"), unless, immediately following such
Qualifying Transaction, all of the following will have occurred: (i) all or
substantially all of the Beneficial Owners of the Corporation immediately prior
to such Qualifying Transaction will be the Beneficial Owners in substantially
the same proportions, directly or indirectly, of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Qualifying Transaction (including, without limitation, a
corporation or other entity which, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation's assets either
directly or through one or more Subsidiaries) (as the case may be, the
"Successor Entity"), (ii) no Exchange Act Person will be the Beneficial Owner,
directly or indirectly, of 20% or more of the combined voting power of the then
outstanding voting securities eligible to vote generally in the election of
directors of the Successor Entity and (iii) at least a majority of the members
of the board of directors of the Successor Entity will be Incumbent Directors;

            (d)               shareholder approval of a complete liquidation or
dissolution of the Corporation or Idaho Power Company;

            (e)                within a 24-month period, individuals who were
directors of the Board immediately before such period ("Incumbent Directors")
cease to constitute at least a majority of the directors of the Board; provided,
however, that any director who was not a director of the Board at the beginning
of such period shall be deemed to be an Incumbent Director if the election or
nomination for election of such director was approved by the vote of at least
two-thirds of the directors of the Board then still in office (i) who were in
office at the beginning of the 24-month period or (ii) whose election or
nomination for election was so approved, in each case, unless such individual
was elected or nominated as a result of an actual or threatened election contest
or as a result of an actual or threatened solicitation of proxies or consents by
or on behalf of any Exchange Act Person other than the Board; or

            (f)                 consummation of any transaction described in
Section 2.4(c) or 2.4(d) if such transaction was not approved by shareholders.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Corporation or Idaho Power Company may determine
shall not constitute a Change in Control unless so determined by the Board.

Upon the Board's determination that (x) a tender offer that constituted a Change
in Control under Section 2.4(b) will not result in an Exchange Act Person
becoming the Beneficial Owner, directly or indirectly, of 20% or more of the
combined voting power of the then outstanding voting securities eligible to vote
generally in the election of directors of the Corporation or (y) the Qualifying
Transaction described in Section 2.4(c) will not be closed or (z) a complete
liquidation or dissolution of the Corporation or Idaho Power Company that was
approved by shareholders, as described in Section 2.4(d), will not occur, a
Change in Control shall be deemed not to have occurred from such date of
determination forward, and this Agreement shall continue in effect as if no
Change in Control had occurred.

-3-

--------------------------------------------------------------------------------

 

            2.5.            "Claim" means any threatened, pending or completed
action, suit, proceeding, arbitration or other alternative dispute resolution
mechanism, inquiry, hearing or investigation, whether conducted by the
Corporation, a Subsidiary or any other Person, whether civil, criminal,
administrative, legislative, investigative, or other, and in each case whether
or not commenced prior to the date of this Agreement, that relates to a Covered
Event, and includes, without limitation, those brought by or in the name of the
Corporation, a Subsidiary or any Director or officer of the Corporation or of
any Subsidiary.

            2.6.            "Covered Event" means any event or occurrence that
takes place either prior to, on or after the date of this Agreement arising out
of, or related to, the fact that Indemnitee is or was a Director, or while a
Director, is or was serving at the request of the Corporation or a Subsidiary as
a director, officer, employee, trustee, agent, partner, member or fiduciary of
another corporation, partnership, limited liability company, association, joint
venture, employee benefit plan, trust, or other enterprise or organization, or
related to anything done or not done by Indemnitee in any such capacity, whether
or not the basis of the Claim is alleged action or failure to act in an Official
Capacity or in any other capacity while serving as described above.  A Director
is considered to be serving an employee benefit plan at the request of the
Corporation or a Subsidiary if the Director's duties to the Corporation or such
Subsidiary also impose duties on, or otherwise involve services by, the Director
to the plan or to participants in or beneficiaries of the plan.

            2.7.            "D & O Insurance" means the directors' and officers'
liability insurance issued by the insurers, and having the policy numbers,
amounts and deductibles set forth in Section 5.1 hereof and any replacement or
substitute policy or policies issued by one or more reputable insurers,
providing, in the aggregate, at all times and in all respects, coverage at least
comparable and in the same amount as that provided under the policies identified
in Section 5.1 hereof.

            2.8.            "Director" means an individual who is or was a
director of the Corporation and/or one or more Subsidiaries, unless the context
indicates otherwise.  "Director" includes, unless the context requires
otherwise, the estate or personal representative of a Director.

            2.9.            "Disinterested Director" means a  Director of the
Corporation, who at the time of any vote referred to in Section 7.2.2 hereof, is
not:

            (a)                A party to the Claim giving rise to the subject
matter of the decision being made; or

            (b)               An individual having a familial, financial,
professional or employment relationship with  Indemnitee whose indemnification
or advance for  Expenses is the subject of the decision being made, which
relationship would, in the circumstances, reasonably be expected to exert an
influence on such Director's judgment when voting on the decision being made.

-4-

--------------------------------------------------------------------------------

 

            2.10.        "Exchange Act" means the Securities Exchange Act of
1934, as amended.

            2.11.        "Expenses" includes attorneys' fees, retainers, court
costs, travel expenses, fees and expenses of experts, including accountants and
other advisors, transcript costs, filing fees, telephone charges, postage,
copying costs, delivery service fees and other costs, disbursements, expenses
and obligations of the type typically paid or incurred in connection with (i)
investigating, prosecuting or defending, being a witness in or participating in
(including on appeal), or preparing  for any of the foregoing in any Claims
relating to a Covered Event or (ii) establishing a right to indemnification
under Section 7.2.5 hereof.

            2.12.        "Loss" means any amount which Indemnitee  incurs as a
result of any Claim, including, without limitation (a) all judgments, penalties
and fines, and amounts paid or to be paid in settlement, (b) all interest,
assessments and other charges paid or payable in connection therewith and (c)
any federal, state, local or foreign taxes imposed (net of the value to
Indemnitee of any tax benefits resulting from tax deductions or otherwise as a
result of the actual or deemed receipt of any payments under this Agreement).

            2.13.        "Official Capacity" means the position of Indemnitee in
the Corporation and/or any Subsidiary.

            2.14.        "Other Enterprise" means any corporation (other than
the Corporation or any Subsidiary), partnership, limited liability company,
joint venture, association, employee benefit plan, trust or other enterprise or
organization to which Indemnitee renders service at the request of the
Corporation or any Subsidiary.

            2.15.        "Person" means any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock
corporation, trust, unincorporated organization or government (or any
subdivision, department, commission or agency thereof). 

            2.16.        "Special Legal Counsel" means a law firm or an attorney
that (a) neither is nor in the past five years has been retained to represent in
any material matter the Corporation, any Subsidiary, any Other Enterprise,
Indemnitee or any other party to the Claim, (b) under applicable standards of
professional conduct then prevailing would not have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights to indemnification under this Agreement and (c) is
reasonably acceptable to the Corporation and Indemnitee.

            2.17.        "Subsidiary" of a Person means (i) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled.  Unless otherwise expressly
provided, all references herein to a "Subsidiary" shall mean a Subsidiary of the
Corporation.

            2.18.        "Trust" shall have the meaning set forth in Section 10
hereof.

-5-

--------------------------------------------------------------------------------

 

            2.19.        "Voting Securities" means any securities of the
Corporation that vote generally in the election of Directors of the Corporation.

Section 3.                Indemnification

            3.1.            General Indemnity Obligation.

            3.1.1.      Subject to the remaining provisions of this Agreement,
the Corporation hereby indemnifies and holds Indemnitee harmless for all Losses
and Expenses, until no Claims relating to any Covered Event may be asserted
against Indemnitee and until any Claims commenced prior thereto are finally
terminated and resolved, regardless of whether Indemnitee continues to serve as
a Director.

            3.1.2.      The obligations of the Corporation under this Agreement
shall apply to the fullest extent authorized or permitted by the provisions of
applicable law, as presently in effect or as changed after the date of this
Agreement, whether by statute or judicial decision.

            3.1.3.      If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for a portion of the Losses
and/or Expenses paid with respect to a Claim but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify and hold Indemnitee
harmless against the portion thereof to which Indemnitee is entitled.  The
Reviewing Party (as such term is defined in Section 7.2.2 hereof) shall
determine the portion (if less than all) of such Losses and/or Expenses for
which Indemnitee is entitled to indemnification under this Agreement.

            3.1.4.      Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee has been wholly successful on the merits or
otherwise in defense of any or all Claims relating to (or arising in whole or in
part out of) a Covered Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Corporation shall indemnify and hold
Indemnitee harmless against all Expenses incurred in connection therewith.

            3.2.            Indemnification for Serving as Witness.  Subject to
the exclusions set forth in Section 4 hereof, the Corporation hereby indemnifies
and holds Indemnitee harmless for all Losses and Expenses in connection with the
preparation to serve or service as a witness for any Claim in which Indemnitee
is not a party, if such actual or proposed service as a witness arose by reason
of Indemnitee having served as a Director.

            3.3.            Events Covered.  Indemnification under Section 3.1
and/or 3.2 of this Agreement shall be available to Indemnitee regardless of
whether the Covered Event that gives rise to the Claim for which Indemnitee
seeks indemnification arose prior to, on or after the date of this Agreement.

Section 4.                Limitations on Indemnification

            4.1.            Coverage Limitations.  No indemnification is
available pursuant to the provisions of this Agreement:

            4.1.1.      If such indemnification is prohibited by applicable law;

-6-

--------------------------------------------------------------------------------


            4.1.2.      In respect of any Claim initiated by Indemnitee against
the Corporation, any Subsidiary or any Director or officer of the Corporation or
any Subsidiary, unless (i) the Corporation has joined in or consented to the
initiation of such Claim or (ii) the Claim is one to enforce indemnification
rights under Section 7.2.5 hereof;

            4.1.3.      In respect of any Losses, Expenses or payment of profits
arising from the purchase and sale by Indemnitee of securities in accordance
with the provisions of Section 16(b) of the Exchange Act or any similar
provisions of any federal, state or local statutory law;

            4.1.4.      In respect of any fine or penalty arising out of a
violation of Section 16(a) of the  Exchange Act  or similar provisions of any
federal, state or local statutory law;

            4.1.5.      In respect of any civil penalty arising out of a
violation of the  federal  securities  laws under Section 21A of the  Exchange
Act  or similar provisions of any federal, state or local statutory law;

            4.1.6.      In connection with a Claim by or in the right of the
Corporation or any Subsidiary, except for reasonable Expenses incurred in
connection with such Claim if it is determined that  Indemnitee has conducted
himself in good faith and (a) that he reasonably believed (1) in the case of
conduct in his Official Capacity with the Corporation or any Subsidiary, that
his conduct was in the Corporation's or such Subsidiary's best interests; and
(2) in all other cases, that his conduct was at least not opposed to  the
Corporation's or such Subsidiary's best interests; and (3) in the case of any
criminal proceeding, that he had no reasonable cause to believe his conduct was
unlawful; or (b) that the Claim involved conduct for which indemnification has
been made permissible or obligatory under a provision of the applicable Charter;

            4.1.7.      In connection with any Claim with respect to conduct for
which  Indemnitee was adjudged liable on the basis that he received a financial
benefit to which Indemnitee was not entitled, whether or not involving action in
his Official Capacity;         

            4.1.8.      If a final decision by a court having jurisdiction in
the matter determines that such indemnification is unlawful; and

            4.1.9.      If Indemnitee's conduct giving rise to the Claim with
respect to which indemnification is requested is finally adjudged to have been
known by Indemnitee to be fraudulent, deliberately dishonest or willful
misconduct.

            4.2.            No Duplication of Payments.  The Corporation shall
not be liable under this Agreement to make any payment otherwise due and payable
to the extent Indemnitee has otherwise actually received payment (whether under
the Charter or the bylaws of the Corporation or of any Subsidiary, the D & O
Insurance or otherwise) of any amounts otherwise due and payable under this
Agreement, except to the extent the aggregate of Losses and Expenses to be
indemnified exceeds the Losses and Expenses for which Indemnitee has been
indemnified.

-7-

--------------------------------------------------------------------------------


Section 5.                D & O Insurance

            5.1.            Current Policies.  The Corporation presently has in
force and effect policies of D & O Insurance with such insurance companies, and
having the policy numbers, amounts and deductibles as follows:

Insurer

Policy No.

Amount

Deductible

AEGIS

DO167A1A04

$35,000,000

None

EIM

90083804DO

$50,000,000

None

            Copies of such policies are available for inspection by Indemnitee
at the Corporation's principal executive offices.

            5.2.            Continued Coverage.  The Corporation hereby
covenants and agrees that, subject only to the provisions of Section 5.3 hereof,
the Corporation shall maintain the D & O Insurance providing, in all respects,
coverage at least comparable and in the same amount as the D & O Insurance
specified in Section 5.1 hereof, for so long as Indemnitee shall continue to
serve as a Director, and thereafter so long as Indemnitee shall be subject to
any possible Claim relating to a Covered Event.

            5.3.            Limitations on D & O Insurance.  The Corporation
shall have no obligation to maintain D & O Insurance if the  Board determines in
good faith, as a matter of reasonable business judgment, that such insurance is
not reasonably available, the premium cost for such insurance is substantially
disproportionate to the amount of coverage provided, or the coverage provided by
such insurance is so limited by exclusions as to provide an insufficient
benefit.  The Corporation shall promptly inform Indemnitee in writing of such
determination.

            5.4.            Indemnification.  The Corporation's indemnification
obligation to Indemnitee under this Agreement shall not be affected by any
reduction in, or cancellation of, the D&O Insurance (whether voluntary or
involuntary on behalf of the Corporation).

Section 6.                Notifications and Defense of Claims

            6.1.            Notice by Indemnitee.  Indemnitee shall give notice
in writing to the Corporation as soon as practicable after Indemnitee becomes
aware of any Claim with respect to which indemnification will or could be sought
under this Agreement; provided that the failure of Indemnitee to give such
notice shall not relieve the Corporation of any obligations it may have to
Indemnitee otherwise than under this Agreement.

            6.2.            Defense.

-8-

--------------------------------------------------------------------------------


            6.2.1.      In the event any Claim relating to Covered Events is by
or in the right of the Corporation or any Subsidiary, Indemnitee may, at the
option of Indemnitee, either control the defense thereof or accept the defense
provided under the D & O Insurance; provided, however, that Indemnitee may not
control the defense if such decision would affect the coverage provided by the D
& O Insurance, if any, to Indemnitee, the Corporation, any Subsidiary or the
other Directors and officers covered thereby.  The Corporation shall not be
entitled to assume the defense of any Claim relating to Covered Events brought
by or in the right of the Corporation or any Subsidiary.

            6.2.2.      In the event any Claim relating to Covered Events is
other than by or in the right of the Corporation or any Subsidiary, the
Corporation shall be entitled to participate therein at its own expense.  Except
as otherwise provided below, at the option of the Corporation, the Corporation,
alone or jointly with any other notified indemnifying party, shall be entitled
to assume the defense of any such Claim relating to Covered Events of which
Indemnitee notifies the Corporation, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Corporation to Indemnitee of the
Corporation's decision to assume the defense of the Claim, the Corporation shall
not be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with the defense of the Claim other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ counsel in such Claim but the Expenses in
connection with employment of such counsel shall be borne by Indemnitee unless
(i) the employment of such counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Claim, or (iii) the Corporation shall not within sixty (60)
days in fact have employed counsel to assume the defense of such Claim, in each
of which cases the Expenses in connection with employment of  Indemnitee's
counsel shall be borne by the Corporation.  The Corporation shall not be
entitled to assume the defense of any Claim relating to Covered Events as to
which Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee in the course of defense of such
Claim.   

            6.2.3.      The Corporation shall have no obligation under this
Agreement with respect to any amounts paid, or to be paid, in settlement of any
Claim relating to any Covered Event without the express prior written consent of
the Corporation to any related settlement.  In no event shall the Corporation
authorize any settlement imposing any liability or other obligations on
Indemnitee without the express prior written consent of Indemnitee.  Neither the
Corporation nor Indemnitee shall unreasonably withhold consent to any proposed
settlement.

Section 7.                Advancements; Determinations; and Payments

            7.1.            Advancement  of Expenses. 

-9-

--------------------------------------------------------------------------------


            7.1.1.      To obtain advancement of Expenses under this Agreement,
Indemnitee shall submit to the Corporation a written request for such
advancement, together with such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to such advancement.  Indemnitee must also
furnish to the Corporation a written affirmation of his good faith belief that
(a) he has conducted himself in good faith and (1) that he reasonably believed
(A) in the case of conduct in his Official Capacity with the Corporation or any
Subsidiary, that his conduct was in the Corporation's or such Subsidiary's best
interests; and (B) in all other cases, that his conduct was at least not opposed
to the Corporation's or such Subsidiary's best interests; and (C) in the case of
any criminal proceeding, that he had no reasonable cause to believe his conduct
was unlawful, or (2) that the Claim involved conduct for which indemnification
has been made permissible or obligatory under a provision of the applicable
Charter, or that (b) the Claim involves conduct for which liability has been
eliminated under a provision of the applicable Charter, as authorized by 
applicable law.  In addition, Indemnitee must furnish to the Corporation a
written undertaking to repay the advance if it is ultimately determined that he
is not entitled to indemnification.  Advances shall be made without regard to
Indemnitee's ability to repay the advance and without regard to Indemnitee's
ultimate entitlement to indemnification under the provisions of this Agreement. 
Indemnitee's obligation to repay the Corporation for advances shall be unsecured
and no interest shall be charged thereon.  Advances shall include any and all
reasonable Expenses incurred by Indemnitee in pursuing an action to enforce this
right of advancement.

            7.1.2.      If requested by Indemnitee, in accordance with Section
7.1.1 hereof, the Corporation shall advance to Indemnitee, no later than thirty
(30) days following any such request, any and all Expenses for which 
advancement has been requested in accordance with Section 7.1.1 hereof.

            7.2.            Determination of Indemnification; Appeal.

            7.2.1.      To obtain indemnification under this Agreement,
Indemnitee shall submit to the Corporation a written request, together with such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. 

            7.2.2.       Prior to any Change in Control, the Person or Persons
who shall determine whether and to what extent Indemnitee is entitled to
indemnification (the "Reviewing Party") shall be (i) if there are two (2) or
more Disinterested Directors, the Board acting by a majority vote of all the
Disinterested Directors, a majority of whom shall for such purposes constitute a
quorum, or by a majority of the members of a committee of two (2) or more
Disinterested Directors appointed by such a vote; (ii)  Special Legal Counsel
selected: (A) if there are fewer than two (2) Disinterested Directors, by the 
Board, in which selection  Directors of the Corporation who do not qualify as
Disinterested Directors may participate; or (B) by a majority vote of
Disinterested Directors, a majority of whom shall for such purposes constitute a
quorum; or (iii) the shareholders of the Corporation (if submitted by the 
Board) but shares of stock owned by or voted under the control of any Indemnitee
who is at the time party to the Claim may not be voted.  The Corporation shall
notify Indemnitee in writing of such determination no later than two (2)
business days thereafter.

-10-

--------------------------------------------------------------------------------


            7.2.3.      After a Change in Control, the Reviewing Party shall be
Special Legal Counsel selected in the manner set forth in clause (ii) of the
first sentence in Section 7.2.2 hereof and approved by Indemnitee (which
approval shall not be unreasonably withheld).  With respect to all matters
arising after a Change in Control concerning the rights of Indemnitee to
indemnification under this Agreement (including the determinations required in
the context of Section 10 of this Agreement) or any other agreement or under
applicable law, the Charter or the by-laws of the Corporation or any applicable
Subsidiary now or hereafter in effect relating to indemnification for Claims
arising out of Covered Events, the Corporation shall seek legal advice only from
such Special Legal Counsel.  Such Special Legal Counsel, among other things,
shall render its written opinion to the Corporation and Indemnitee as to whether
and to what extent Indemnitee should be permitted to be indemnified under
applicable law.  The Corporation agrees to pay the reasonable fees of such
Special Legal Counsel and indemnify fully such Special Legal Counsel against any
and all expenses (including attorneys' fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of such
Special Legal Counsel pursuant hereto.

            7.2.4.      If a determination is made, in accordance with Section
7.2.2 or 7.2.3 hereof, that Indemnitee is entitled to all or a portion of the
requested indemnification, payment to Indemnitee shall be made within thirty
(30) days after such determination.

            7.2.5.      If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) days after Indemnitee
has made a request in accordance with Section 7.2.1 hereof, (ii) payment of
indemnification pursuant to Section 7.2.4 hereof is not made within thirty (30)
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) it is determined pursuant to Section 7.2.2 or 7.2.3
hereof that Indemnitee is not entitled to indemnification under this Agreement
or is only entitled to a portion of such indemnification, or (iv) Indemnitee has
not received advancement of Expenses within thirty (30) days after making such a
request in accordance with Section 7.1 hereof, Indemnitee shall have the right
to enforce the indemnification rights under this Agreement by commencing
litigation in any court of competent jurisdiction in the State of Idaho seeking
an initial determination by the court or challenging any determination made in
accordance with Section 7.2.2 or 7.2.3 hereof or any aspect thereof.  Any
determination made in accordance with Section 7.2.2 or 7.2.3 hereof not
challenged by Indemnitee on or before the first anniversary of the date of the
determination shall be binding on the Corporation and Indemnitee.  The remedy
provided for in this Section 7.2.5 shall be in addition to any other remedies
available to Indemnitee in law or equity.

Section 8.                Indemnification for Expenses Incurred in Enforcing
Rights

            8.1.            The Corporation shall indemnify Indemnitee against
any and all Expenses and, if requested by Indemnitee, shall advance such
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
Claim asserted against or action brought by Indemnitee for (i) enforcement of
this Agreement, (ii) indemnification of Expenses or Expense advances by the
Corporation under this Agreement or any other agreement or under applicable law
or the Charter or the bylaws of the Corporation or any applicable Subsidiary now
or hereafter in effect relating to indemnification for Claims arising out of
Covered Events, and/or (iii) recovery under the D & O Insurance.  The
advancement of Expenses under this Section 8.1 shall be governed by Section 7.1
hereof.

Section 9.                Burden of Proof and Presumptions

            9.1.            Burden of Proof.  To the maximum extent permitted by
applicable law in making a determination with respect to entitlement to
indemnification or advancement of Expenses hereunder, it shall be presumed that
Indemnitee is entitled to indemnification or advancement of Expenses under this
Agreement if Indemnitee has submitted a request for indemnification or a request
for advancement of Expenses in accordance with Section 7.2.1 or 8.1 hereof, and
the Corporation shall have the burden of proof to overcome that presumption in
connection with the making of any determination in accordance with Section
7.1.1, 7.2.2, 7.2.3 or 8.1 of this Agreement contrary to that presumption.

-11-

--------------------------------------------------------------------------------


            9.2.            Plea of Nolo Contendere.  The termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
affect adversely either the right of Indemnitee to indemnification under this
Agreement or the presumptions to which Indemnitee is otherwise entitled pursuant
to the provisions of this Agreement nor create a presumption that Indemnitee did
not meet any particular standard of conduct or have a particular belief or that
a court has determined that indemnification is not permitted by applicable law.

            9.3.            Employee Plans.  If Indemnitee is serving an
employee benefit plan at the request of the Corporation or a Subsidiary,
Indemnitee's conduct with respect to the plan for a purpose he reasonably
believed to be in the best interests of the participants in, and the
beneficiaries of, the plan shall be deemed to be not opposed to the best
interests of the Corporation or the Subsidiary.

Section 10.            Establishment of Trust

-12-

--------------------------------------------------------------------------------


            In the event of a Change in Control, the Corporation shall, upon
written request by Indemnitee, create a trust (the "Trust") for the benefit of
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, participating in, and/or defending any Claim
relating to a Covered Event.  The amount or amounts to be deposited in the Trust
pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party.  The terms of the Trust shall provide that (i) the Trust shall
not be revoked or the principal thereof invaded, without the written consent of
the Indemnitee, (ii) the trustee shall advance, within thirty (30) days of a
request by Indemnitee, any and all Expenses to Indemnitee (and Indemnitee hereby
agrees to repay the Trust under the same circumstances for which Indemnitee
would be required to repay the Corporation under Section 7.1.1 hereof), (iii)
the Trust shall continue to be funded by the Corporation in accordance with the
funding obligation set forth above, (iv) the trustee shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to indemnification
pursuant to this Agreement, and (v) all unexpended funds in the Trust shall
revert to the Corporation upon a final determination by the Reviewing Party or a
court of competent jurisdiction, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement.  The trustee shall be a
bank or trust company chosen by the Corporation and reasonably satisfactory to
Indemnitee.  Nothing in this Section 10 shall relieve the Corporation of any of
its obligations under this Agreement.  All income earned on the assets in the
Trust shall be reported as income by the Corporation for federal, state, local,
and foreign tax purposes.  The Corporation shall pay all costs of establishing
and maintaining the Trust and shall indemnify the trustee against any and all
expenses (including attorneys' fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.  If a Trust is created pursuant to this Section 10
and, thereafter, pursuant to the last paragraph of Section 2.4 hereof, the
Change in Control is deemed not to have occurred, as soon as practicable after
the Change in Control is deemed not to have occurred the Trust shall be revoked
and any Trust funds shall revert to the Corporation (this Agreement constituting
the Indemnitee's written consent to such revocation and reversion). Indemnitee
agrees to cooperate and to take any actions as may reasonably be requested by
the Corporation or the trustee of the Trust in connection with the revocation of
the Trust and/or reversion of Trust funds pursuant to the preceding sentence.

Section 11.            Subrogation

            In the event of any payment under this Agreement to or on behalf of
Indemnitee, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery in Indemnitee against any Person other than the
Corporation or Indemnitee in respect of the Claim giving rise to such payment. 
Indemnitee shall execute all papers reasonably required and shall do everything
reasonably necessary to secure such rights, including the execution of such
documents reasonably necessary to enable the Corporation effectively to bring
suit to enforce such rights.

Section 12.            Miscellaneous Provisions

            12.1.        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of (a) the Corporation, its successors and
assigns (including any direct or indirect successor by merger, consolidation,
share exchange or operation of law or by transfer of all or substantially all of
its assets) and (b) Indemnitee and the heirs, personal and legal
representatives, executors, administrators or assigns of Indemnitee.

            12.2.        Severability.  The provisions of this Agreement are
severable.  If any provision of this Agreement shall be held by any court of
competent jurisdiction to be invalid, void or unenforceable, such provision
shall be deemed to be modified to the minimum extent necessary to avoid a
violation of law and, as so modified, such provision and the remaining
provisions shall remain valid and enforceable in accordance with their terms to
the fullest extent permitted by law.

            12.3.        Rights Not Exclusive; Continuation of Right of
Indemnification.  Nothing in this Agreement shall be deemed to diminish or
otherwise restrict Indemnitee's right to indemnification pursuant to any
provision of the Charter or bylaws of the Corporation or any Subsidiary, any
agreement, vote of shareholders or Disinterested Directors, applicable law or
otherwise[ADD THE FOLLOWING IF THIS AGREEMENT REPLACES AN EXISTING AGREEMENT--;
provided, however, that this Agreement shall supersede the Prior Agreement in
its entirety and as of the date of this Agreement Indemnitee shall have no
further rights under the Prior Agreement].  This Agreement shall be effective as
of the date first above written and continue in effect until no Claims relating
to any Covered Event may be asserted against Indemnitee and until any Claims
commenced prior thereto are finally terminated and resolved, regardless of
whether Indemnitee continues to serve as a Director.

            12.4.        Subsequent Amendments.  No amendment, termination or
repeal of any provision of the Charter or bylaws of the Corporation or any
Subsidiary, or any respective successors thereto, shall affect or diminish in
any way the rights of Indemnitee to indemnification, or the obligations of the
Corporation, arising under this Agreement, whether the alleged actions or
conduct of Indemnitee giving rise to the necessity of such indemnification arose
before or after any such amendment, termination or repeal.

-13-

--------------------------------------------------------------------------------


            12.5.        Notices.  Notices required under this Agreement shall
be given in writing and shall be deemed given when delivered in person or sent
by certified or registered mail, return receipt requested, postage prepaid. 
Notices shall be directed to the Corporation at its principal executive offices
currently located at 1221 West Idaho Street, Boise, Idaho 83702, Attention:
Corporate Secretary, and to Indemnitee at its address set forth below (or such
other address as either party may designate in writing to the other party).

            12.6.        Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Idaho
applicable to contracts made and performed in such state without giving effect
to the principles of conflict of laws.

            12.7.        Headings.  The headings of the Sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

            12.8.        Counterparts.  This Agreement may be executed in any
number of counterparts all of which taken together shall constitute one
instrument.

            12.9.        Modifications and Waivers.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall constitute, or be deemed to constitute, a waiver of any other
provisions hereof (whether or not similar) nor shall any such waiver constitute
a continuing waiver.

            12.10.    Period of Limitations.  No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Corporation or
any Affiliate of the Corporation against Indemnitee, Indemnitee's spouse, heirs,
executors, or personal or legal representatives after the expiration of two
years from the date of accrual of such cause of action.  Any claim or cause of
action of the Corporation or any Affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

-14-

--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.





Attest:

IDACORP, Inc.

 

 

By: ___________________________________

       Name:  J. LaMont Keen

       Title:     President & Chief Executive Officer

____________________________________
Secretary: Thomas R. Saldin

Director

______________________________________

Name:          

-15-

--------------------------------------------------------------------------------